—In a proceeding pursuant to CPLR article 78, which Special Term converted into an action to declare the acts of the respondents, in adopting two zoning changes, null and void, petitioners appeal from a judgment of the Supreme Court, Rockland County, entered April 13, 1978, which dismissed the petition. Judgment reversed, on the law, with $50 costs and disbursements, and it is declared that the acts of the respondents in adopting the two zoning changes in question are null and void. The record indicates that the applicants who sought the zoning changes were not the owners of the properties in question. Furthermore, the record is devoid of any indication that the applicants were authorized to seek the zoning changes. Under such circumstances, the village board of trustees did not have jurisdiction to entertain the applications (see Matter of Hoerner v Tormey, 24 AD2d 597). Suozzi, J. P., O’Connor and Gulotta, JJ., concur.